Title: From Benjamin Franklin to Deborah Franklin, 27 December 1764
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Dec. 27. 1764
I have just heard that a Ship which left London before I arriv’d is still at Portsmouth and that a Letter may reach her. I can only write a Line or two, just to let you know that I am now almost well, tho’ for 10 or 12 Days I have been severely handled by a most violent Cold, that has worried me extreamly. Those of my old Friends who were in town, have given me a most cordial Welcome, but many are yet in the Country, the Parliament not meeting till the 10th. of next Month; so nothing has occur’d to be worth a Letter to my other Friends, but I shall however write to them per Packet. My Love to our Children, and to all that kindly enquire after Your affectionate Husband
B Franklin
[Mrs.] Stevenson desires her Compliments.
 
Addressed: To / Mrs Franklin / Philadelphia / via New York / per Packet
